DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 7, 11-12, 16, 21-22, 24-25, 27-32, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Heitz et al., US Pub No. 20180012462 in view of Hogg et al., US Pub No. 20160042621.

As to claim 1 Heitz discloses a method comprising:
receiving second sensor data generated by at least one of the first electronic device or a second electronic device, the second sensor data representing a second event ([0086]-[0088]);
receiving third sensor data generated by at least one of the first electronic device or the second electronic device, the third sensor data representing a third event ([0086]-[0088]; Fig. 5 – event data is received from plural cameras (electronic devices) 118);
determining that the second event is associated with the first event type; determining that the third event is associated with a second event type ([0090] – event categories are determined);
generating list data representing an order associated with at least the second event and the third event; and sending the list data [0144], [0224], [0302] – alerts are sent to the client and are sorted based on hierarchy, or importance.  The hierarchy is set by user input, thus this list of alerts is based on the stored preferences, or rules data).
Heitz fails to disclose: receiving first sensor data generated by a first electronic device, the first sensor data representing a first event; determining that the first event is 
However, in an analogous art, Hogg discloses: 
receiving first sensor data generated by a first electronic device, the first sensor data representing a first event; determining that the first event is associated with a first event type; sending the first sensor data to a user device ([0091]-[0092] – events detected by a camera are determined to represent a particular event type.  The sensor data for the event is sent to the user device);
based at least in part on sending the first sensor data, receiving, from the user device, input data associated with the first event; storing rules data that is associated with the input data ([0092] – user input relating to the event includes a “Learn” function to determine rules regarding future events); and 
generating, based at least in part on the rules data, list data representing an order associated with at least a second event and a third event ([0201] – event priority is set based on the percent of time motion is detected in areas the user has selected to be alerted vs areas to be ignored.  [0091]-[0092] - these areas are determined based on user input relating to previous event alerts. [0221] – alert queue (list data) is generated based on this event priority).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Heitz with the teachings of Hogg, the motivation 

As to claim 3 Heitz discloses that determining that the second event is associated with the first event type comprises:
determining that the second sensor data represents an image of an object; identifying a class of the object; and determining that the class of the object is associated with the first  event type ([0331], [0367]; Fig. 17A).

As to claim 7 Heitz discloses: determining, based at least in part on the rules data, a first priority for the second event; and determining a second priority or the third event, and wherein generating the list data is based at least in part on the first priority and the second priority ([0144]-[0146], [0302]; Fig. 7C – event priority is determined based on event category hierarchy, set based on user preferences.  The alert list is based on this hierarchy).

As to claim 11 Heitz discloses eiHeiasdf;jlkadfsasdetermining, based at least in part on the rules data, a first priority for the first electronic device; and determining a second priority for the second electronic device, and wherein generating the list data is based at least in part on the first priority and the second priority ([0386]).

As to claim 12 the system of Heitz and Hogg discloses  determining, based at least in part on the rules data, a first priority for the second event that is associated with motion detection; and a second priority for the third event that is associated with input detection (Hogg [0092], [0201], [0221] – priority is based on motion and object detection, a form of input detection),
and wherein generating the list data is based at least in part on the first priority
and the second priority (Hogg [0221]).

As to claim 16 the system of Heitz and Hogg, as described in the rejection of claim 1, discloses a system comprising: one or more communication interfaces; one or more processors; and one or more non-transitory machine-readable media storing instructions (Heitz Fig. 5 and its description) that, when executed by the one or more processors, cause the system to perform operations comprising:
receiving, using the one or more communication interfaces, first sensor data generated by a first electronic device, the first sensor data representing a first event; determining that the first event is associated with a first event type; after receiving the sensor data receiving, using the one or more communication interfaces, input data associated with the first event (Hogg [0091]-[0092] – events detected by a camera are determined to represent a particular event type.  The sensor data for the event is sent to the user device.  [0092] – user input relating to the event includes a “Learn” function to determine rules regarding future events);
storing rules data that is associated with the input data (Hogg [0092]);
receiving, using the one or more communication interfaces, second sensor data generated by at least one of the first electronic device or a second electronic device, the second sensor data representing a second event (Heitz [0086]-[0088]);
receiving, using the one or more communication interfaces, third sensor data generated by least one of the first electronic device or the second electronic device, the third sensor data representing a third event (Heitz [0086]-[0088]; Fig. 5 – event data is received from plural cameras (electronic devices) 118);
determining that the second event is associated with the first event type; determining that the third event is associated with a second event type (Heitz [0090]; Hogg [0221] – event categories are determined);
generating, based at least in part on the rules data, list data representing an order associated with at least the second event and the third event; and sending, using the one or more communication interfaces, the list data to a user device ([0201] – event priority is set based on the percent of time motion is detected in areas the user has selected to be alerted vs areas to be ignored.  [0091]-[0092] - these areas are determined based on user input relating to previous event alerts. [0221] – alert queue (list data) is generated based on this event priority).

As to claim 21 see rejection of claim 12.

As to claim 22 Heitz discloses determining that the second event is associated with the first event type comprises determining that the second sensor data represents an input received by the first electronic device; and determining that the third event is associated with the second event type comprises determining that the third sensor data represents possible motion detected by the second electronic device (Heitz Fig. 7C and its description; [0144]-[0146], [0302]; Hogg [0092], [0201], [0221] – priority is based on motion and object detection, a form of input detection).

As to claim 24 Heitz discloses determining, based at least in part on the rules data, a first priority for the second event: and determining a second priority for the third event and wherein generating the list data is based at least in part on the first priority being higher than the second priority ([0144]-[0146], [0302] – events of various types (see Fig. 7C) have hierarchies associated therewith, and the list of alerts is generated accordingly).

As to claim 25 see rejection of claims 1 and 16.

As to claim 27 Heitz and Hogg discloses that the second sensor data is first video data is generated by the first electronic device at a first time, and wherein the second sensor data is second video data generated by the third electronic device at a second time that is later than the first time (Heitz [0088]; Fig. 14B; Hogg [0221]).

As to claim 28 Hogg discloses that the input data includes at least one of: first input data indicating a selection of an entry associated with the first event ([0092]).

As to claim 29 Heitz 
Heitz discloses receiving, using the one or more communication interfaces, additional input data associated with a fourth event, the fourth event associated with the second event type, and wherein the rules data is further associated with the additional input data (Heitz [0137], [0385]-[0386] – preferences are received for multiple event categories).

As to claim 30 Hogg discloses determining, based at least in part on the input data, a first interaction type associated with the first event; determining, based at least in part on the additional input data, a second interaction type associated the fourth event; and generating, based at least in part on the first interaction type and the second interaction type, the rules data indicating that one or more subsequent events that are associated with the first event type are to be prioritized over one or more subsequent events that are associated with the second event type ([0091]-[0092]; Fig. 22 and its description).

As to claim 31 Hogg discloses that the rules data includes first rules data indicating a first priority for one or more subsequent events that are associated with the first even type ([0092], [0201], [0221]).

As to claim 32 Hogg discloses that the rules data includes first rules data indicating that the one or more subsequent events that are associated with the first event type are to be prioritized over one or more subsequent events that are associated with the second event type ([0092], [0201], [0221] – preferences indicate priority of future event categories).

As to claim 34 the system of Heitz and Hogg discloses generating additional list data representing an additional order associated with at least the first event; and sending the additional list data to the user device, and wherein the input data represents an interaction associated with the additional list data (Hogg [0221] – the notification queue is continually updated and sorted in priority order, thus additional list data is sent with additional order associated with the first eventHHaasdf;ljk).  

As to claim 35 the system of Heitz and Hogg discloses determining that the input data represents an interaction associated with one or more images represented by the first sensor data; and generating the rules data based at least in part on the interaction (Hogg [0092] – user input is based on interactions with image data from event alerts).

As to claim 36 the system of Heitz and Hogg discloses: 
sending, using the one or more network interfaces, the first sensor data to the user device ([0091]-[0092] – sensor data for the event is sent to the user device), wherein the input data is received from the user device (Hogg [0092]); 
determining that the input data represents an interaction associated with one or more images represented by the first sensor data; and Serial No. 15/986,376generating the rules data based at least in part on the interaction and the first event being associated with the first event type (Hogg [0092] – user input is based on interactions with image data from event alerts).  

As to claim 37 the system of Heitz and Hogg discloses generating additional list data representing at least an entry associated with the first event; sending, using the one or more network interfaces, the additional list data to the user device, wherein the input data is received from the user device (Hogg [0221] – the notification queue is continually updated and sorted in priority order, thus additional list data is sent with additional order associated with the first event.  [0092] – input data is received from the userHHaasdf;ljk); 
determining that the input data represents an interaction associated with the entry; and generating the rules data based at least in part on the interaction and the first event being associated with the first event type (Hogg [0092] – user input is based on interactions with image data from event alerts).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423